          MEMO
          Case     ENDORSED Document 14 Filed 06/05/20 Page 1 of 1
               1:19-cr-00766-ALC
                                     U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     May 28, 2020

BY ECF

Honorable Andrew L. Carter, Jr.
United States District Judge                                                           6/4/20
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Johnny Nunez Garcia, 19 Cr. 766 (ALC)

Dear Judge Carter,

       A status conference in this case is scheduled for June 8, 2020 at 10:00 a.m. The
Government writes to request that the conference be adjourned approximately 60 days. As noted
in my letter of April 1, 2020, since our previous conference in this matter, the Government
produced voluminous discovery to the defense. Since that time, the Court appointed Christopher
Madiou, Esq., as co-counsel to Aaron Mysliwiec, Esq. The requested adjournment will allow
Mr. Madiou to become familiar with the discovery and for both counsel to continue reviewing it
and assessing any motions to be filed. The parties have also engaged in preliminary discussions
about a potential disposition, and the requested adjournment will allow for those to continue.
Defense counsel join in this request.

        The Government also requests that, in the interests of justice and pursuant to 18 U.S.C.
§ 3161(h)(7), time under the Speedy Trial Act be excluded until the new conference date, so as
to allow for the parties to engage in the various activities described above. Defense counsel
consent to this request as well.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney
                                                     Southern District of New York

                                                     ________________________________
                                                     Frank J. Balsamello / Adam Hobson
                                                     Assistant United States Attorneys
                                                     (212) 637-2325 / -2484

cc: Aaron Mysliwiec, Esq., and Christopher Madiou, Esq., counsel for the defendant (by ECF)
   The application is granted. Status conference
   adjourned to 8/10/20 to 10:00 a.m. Time excluded.
   So Ordered.

                                       6/4/20
